                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

STEVEN RAY HEMPILL                                                          PLAINTIFF

V.                                     Case No. 4:19-cv-741 JM

CR BARD INCORPORATED and
BRAD PERIPHERAL VASCULAR INC.                                               DEFENDANTS

                                              ORDER

        Plaintiff has filed a Motion to Dismiss Without Prejudice all claims against the

Defendants. The Court finds that Plaintiff=s motion (Doc. No. 18) should be, and hereby is,

GRANTED. The Court notes that Plaintiff=s right to re-file these claims against the Defendants

is subject to the provisions of Rule 41(d) of the Federal Rules of Civil Procedure. Under Rule

41(d), Plaintiff may be ordered to pay any costs of this action which the Court deems appropriate

if Plaintiff re-files the claims against the Defendants.

        The Motion to Dismiss (Doc. No. 18) is GRANTED. The Clerk is directed to close the

case.

        IT IS SO ORDERED this 24th day of February, 2020.



                                                             _____________________________
                                                             James M. Moody Jr.
                                                             United States District Judge
